Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 Response to Amendment
2.	The amended title is accepted.
	Claims 1, 8, 9, 14, 16 have been amended.  Claims 17-21 are newly added
  
Response to Arguments
3.	Applicants arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendments.
	Further clarifying the “candidate speech being other than a candidate speech most similar…” may advance prosecution.
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (2002/0049805) in view of Sasaki et al (6,556,970).

Regarding claim 17 Yamada teaches A dialog method performed by a dialog system (0007: user support technology…agent can give response to user utterances and requests), 
the dialog system comprising a first agent and a second agent different from the first agent (Yamada 0030: first agent, second agent; 0182), the dialog method comprising: 
a speech receiving step in which the dialog system receives input of a speech of a human (Yamada 0080: utterance of the user); 
Yamada 0007: agent response to user utterance); 
a first speech presentation step in which the first speech is presented by the first agent (Yamada 7; 0081; 102; 109 – first agent responding to user utterance); 
a reaction acquisition step in which the dialog system acquires a reaction of the human to the first speech (Yamada 0103 – additional user responses); 
a second speech determination step in which the dialog system determines, [in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human], a second speech which is a speech different from the first speech (80-81; 102-103; 106; 181-184);
a second speech presentation step in which the second speech is presented by the second agent wherein the second speech is (A) a speech which expresses that the first speech has caused a failed speech or suggests a possibility that the first speech might have caused a failed speech or (B) a speech which is accompanied by a topic changing word and relates to the speech of the human instead of the first speech (80-81: agent appropriate to respond to the process; 102-103: new agent appears; 0106: changing topic and agent; 181-184: user and multiple agent dialog);
also teaching if the response of the agent is not complete or fails (110);

but does not specifically teach when the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human;
where Sasaki teaches
Sasaki: Col 22 l. 5-10: when user responds to agent with negating words);
a second speech determination step in which the dialog system determines, in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human, a second speech which is a speech different from the first speech (Sasaki Col 22 l. 5-10: agent asks what the correct topic is); and 
a second speech presentation step in which the second speech is presented by the second agent wherein the second speech is (A) a speech which expresses that the first speech has caused a failed speech or suggests a possibility that the first speech might have caused a failed speech or (B) a speech which is accompanied by a topic changing word and relates to the speech of the human instead of the first speech (Sasaki Col 22 l. 5-26 – agent responding with indication that first speech was misunderstood, and presenting topic responding to user’s speech). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Sasaki for an improved system and user computer dialog, allowing a user to state when agent responses are incorrect to attempt to reach proper recognition and understanding in a faster manner.
The claim recites where it is the dialog system that determines, in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human, a second speech which is a speech different from 
Yamada already teaches the use of a second agent for different topics and thus it would be obvious to have that second agent enter the conversation once the system and first agent have determined that the initial dialog information was not what the user intended, for an improved system.

Sasaki further teaches
in the first speech determination step, a plurality of candidate speeches which are speech candidates for the speech of the human are generated and one of the plurality of candidate speeches is obtained as the first speech (col 8 l. 9-19: candidates; col 8 l. 62-65: determines appropriate series of words to be talked back to the user by selecting those from among the candidates), 
in the second speech determination step, one candidate speech which is different from the first speech is obtained as the second speech from among the plurality of candidate speeches generated in the first speech determination step (col 8 l. 46-58 – system talks back candidates to user, user confirmation, system can present different candidate, where Sasaki also teaches multiple choice and agent inquiry allowing agent to present additional candidates to user for user selection), 
in the first speech determination step, three or more candidate speeches are generated (Col 8 l. 9-19), 
in the second speech determination step, a candidate speech other than a candidate speech most similar to the first speech among a plurality of candidate col 8 l. 38: likelihood value of candidate 7 becomes low; col 8 l. 46-58: seven candidates talked back), and 
in the first speech determination step, each of the candidate speeches is a speech in response to the speech of the human and the plurality of candidate speeches are generated so that similarity between the plurality of candidate speeches is lowered (col 7 l. 37-38: factors used for selecting and weighting (l. 37-col 8 l. 3); col 8 l. 10-40: candidates; high score; low score).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Sasaki presenting a reasonable expectation of success in still allowing the system to select the best response for user dialog.  

Claims 18-19 Rejected for similar rationale and reasoning as claim 17

Regarding claim 20 Yamada teaches A dialog method performed by a dialog system, the dialog method comprising: 
a speech receiving step in which the dialog system receives input of a speech of a human (80); 
a first speech determination step in which the dialog system determines a first speech which is a speech in response to the speech of the human (7); 
7; 81; 108; 109); 
a reaction acquisition step in which the dialog system acquires a reaction of the human to the first speech (103);  6Docket No. 515501US Preliminary Amendment 
an action determining step in which the dialog system determines, [in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human], action contents which are contents of actions of expressing that the first speech is not a speech in response to the speech of the human (0110: response of the expert agent is not complete or fails; unidentified utterance); and 
an action step in which the dialog system performs an action with the action contents (110), 
wherein the dialog system comprising a first agent and a second agent different from the first agent, in the first speech presentation step, the first speech is presented by the first agent (30; 182), 
the action contents indicates contents of a second non-language communication which is a non-language communication expressing that the first speech is not a speech in response to the speech of the human (Yamada 81: agent may respond to the user through a gesture);

but does not specifically teach
when the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human; and


Sasaki teaches
a reaction acquisition step in which the dialog system acquires a reaction of the human to the first speech (col 22 l. 1-25);  6Docket No. 515501US Preliminary Amendment 
an action determining step in which the dialog system determines, when the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human, action contents which are contents of actions of expressing that the first speech is not a speech in response to the speech of the human (col 22 l. 1-25); and 
an action step in which the dialog system performs an action with the action contents (col 22 l. 1-25);
the action contents indicates contents [of a second non-language communication which is a non-language communication] expressing that the first speech is not a speech in response to the speech of the human (col 22 l. 1-25).

Yamada teaches multiple agents providing user responses, and determining when a response fails.  Yamada also teaches where the agent may respond to the user through a gesture.
Sasaki teaches a user responding to an agent with negating words and the agent providing responses expressing that the first speech is not a proper response to the user speech.

It would have been obvious to one of ordinary skill in the art at the time of the invention to further allow an (a second) agent to use a gesture as discussed in Yamada to express that the first speech is not proper presenting a reasonable expectation of success in still allowing the multiple agents to communicate with users through multiple means,
Allowing for: the action with the action contents is an action where the second agent performs the second non-language communication to be taught.

Sasaki further teaches
in the first speech determination step, a plurality of candidate speeches which are speech candidates for the speech of the human are generated and one of the plurality of candidate speeches is obtained as the first speech (col 8 l. 9-19: candidates; col 8 l. 62-65: determines appropriate series of words to be talked back to the user by selecting those from among the candidates), 
in the second speech determination step, one candidate speech which is different from the first speech is obtained as the second speech from among the plurality of candidate speeches generated in the first speech determination step (col 8 l. 46-58 – system talks back candidates to user, user confirmation, system can present 
in the first speech determination step, three or more candidate speeches are generated (Col 8 l. 9-19), 
in the second speech determination step, a candidate speech other than a candidate speech most similar to the first speech among a plurality of candidate speeches, which are different from the first speech, among the plurality of candidate speeches generated in the first speech determination step is obtained as the second speech (appears to be selecting a different candidate to present to user after user negation col 8 l. 38: likelihood value of candidate 7 becomes low; col 8 l. 46-58: seven candidates talked back), and 
in the first speech determination step, each of the candidate speeches is a speech in response to the speech of the human and the plurality of candidate speeches are generated so that similarity between the plurality of candidate speeches is lowered (col 7 l. 37-38: factors used for selecting and weighting (l. 37-col 8 l. 3); col 8 l. 10-40: candidates; high score; low score).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Sasaki presenting a reasonable expectation of success in still allowing the system to select the best response for user dialog.  

Claim 21 is Rejected for similar rationale and reasoning as claim 20


s 1-12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (2002/0049805) in view of Sasaki et al (6,556,970) in further view of Hennelly (2015/0138074).

Regarding claim 1 Yamada teaches A dialog method performed by a dialog system (0007: user support technology…agent can give response to user utterances and requests), 
the dialog system comprising a first agent and a second agent different from the first agent (Yamada 0030: first agent, second agent; 0182), the dialog method comprising: 
a speech receiving step in which the dialog system receives input of a speech of a human (Yamada 0080: utterance of the user); 
a first speech determination step in which the dialog system determines a first speech which is a speech in response to the speech of the human (Yamada 0007: agent response to user utterance); 
a first speech presentation step in which the first speech is presented by the first agent (Yamada 7; 0081; 102; 109 – first agent responding to user utterance); 
a reaction acquisition step in which the dialog system acquires a reaction of the human to the first speech (Yamada 0103 – additional user responses); 
a second speech determination step in which the dialog system determines, [in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human], a second speech which is a speech different from the first speech (80-81; 102-103; 106; 181-184);
80-81: agent appropriate to respond to the process; 102-103: new agent appears; 0106: changing topic and agent; 181-184: user and multiple agent dialog);
also teaching if the response of the agent is not complete or fails (110);

but does not specifically teach when the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human;
where Sasaki teaches
a reaction acquisition step in which the dialog system acquires a reaction of the human to the first speech (Sasaki: Col 22 l. 5-10: when user responds to agent with negating words);
a second speech determination step in which the dialog system determines, in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human, a second speech which is a speech different from the first speech (Sasaki Col 22 l. 5-10: agent asks what the correct topic is); and 
a second speech presentation step in which the second speech is presented by the second agent wherein the second speech is (A) a speech which expresses that the first speech has caused a failed speech or suggests a possibility that the first speech  (Sasaki Col 22 l. 5-26 – agent responding with indication that first speech was misunderstood, and presenting topic responding to user’s speech).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Sasaki for an improved system and user computer dialog, allowing a user to state when agent responses are incorrect to attempt to reach proper recognition and understanding in a faster manner.
The claim recites where it is the dialog system that determines, in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human, a second speech which is a speech different from the first speech; and then the determined second speech is presented by a second agent.
Yamada already teaches the use of a second agent for different topics and thus it would be obvious to have that second agent enter the conversation once the system and first agent have determined that the initial dialog information was not what the user intended, for an improved system.

Yamada does not specifically teach where Hennelly teaches and the case is (i) a case that a change in the human's facial expression is a change indicating that the first speech is not a speech in response to the speech of the human or (ii) a case that the reaction of the human is a sighing operation or a gesture of shaking one's head (47 The described embodiments enable the user to employ simple head gestures as confirmations, declinations and other appropriate responses associated with certain actions. The gestures may take many forms, and work in relation to a number of areas. One common use-case is nodding (i.e., head tilting to the front then to the back) or shaking the head (i.e., head turning to the left then to the right) to either confirm or deny a confirmation request from the HSC system 100 (such as `Are you sure you wish to delete this document?).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Hennelly for an improved system allowing for multiple ways of user expression and response.


Regarding claim 2 Yamada teaches The dialog method according to claim 1, wherein in the second speech determination step, a speech which is preceded by a topic changing word and different from the first speech is determined as the second speech (Yamada 0102-0103 – where when topics are changed a new agent can be accessed with speech including topic changing words; also taught by Sasaki col 22 l. 1-25 – agent presenting different topics).  

Regarding claim 3 Yamada does not specifically teach where Sasaki teaches The dialog method according to claim 1, wherein in the first speech determination step, a plurality of candidate speeches which are speech candidates for the speech of the human are generated and one of the plurality of candidate speeches is obtained as the col 8 l. 9-19: candidates; col 8 l. 62-65: determines appropriate series of words to be talked back to the user by selecting those from among the candidates), and 
in the second speech determination step, one candidate speech which is different from the first speech is obtained as the second speech from among the plurality of candidate speeches generated in the first speech determination step (col 8 l. 46-58 – system talks back candidates to user, user confirmation, system can present different candidate, where Sasaki also teaches multiple choice and agent inquiry allowing agent to present additional candidates to user for user selection).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Sasaki presenting a reasonable expectation of success in still allowing the system to select the best response for user dialog.  

Regarding claim 4 Yamada does not specifically teach where Sasaki teaches The dialog method according to claim 3, wherein in the first speech determination step, three or more candidate speeches are generated (Col 8 l. 9-19), and 
in the second speech determination step, a candidate speech other than a candidate speech most similar to the first speech among a plurality of candidate speeches, which are different from the first speech, among the plurality of candidate speeches generated in the first speech determination step is obtained as the second speech (appears to be selecting a different candidate to present to user after user negation col 8 l. 38: likelihood value of candidate 7 becomes low; col 8 l. 46-58: seven candidates talked back).  
Rejected for similar rationale and reasoning as claim 3

Regarding claim 5 Yamada does not specifically teach where Sasaki teaches The dialog method according to claim 3, wherein in the first speech determination step, each of the candidate speeches is a speech in response to the speech of the human and the plurality of candidate speeches are generated so that similarity between the plurality of candidate speeches is lowered (col 7 l. 37-38: factors used for selecting and weighting (l. 37-col 8 l. 3); col 8 l. 10-40: candidates; high score; low score). 
Rejected for similar rationale and reasoning as claim 3 

Regarding claim 6 Yamada teaches The dialog method according to claim 1, wherein in the second speech determination step, a speech with a topic different from the topic of the first speech is determined as a second speech (80-81: agent appropriate to respond to the process; 102-103: new agent appears; 0106: changing topic and agent; 181-184).  

Regarding claim 7 Yamada does not specifically teach where Sasaki teaches The dialog method according to any one of claims 1-6, 12, 17 or 20, further comprising:  3Docket No. 515501US Preliminary Amendment 
an action determining step in which the dialog system determines, in the case action contents which are contents of actions of expressing that the first speech is not a speech in response to the speech of the human (col 22 l. 5-10: agent asks user as to what the correct topic is); and 
col 22 l. 9).  
Rejected for similar rationale and reasoning as claim 1 and 20.

Regarding claim 8 Yamada, Sasaki, and Hennelly teach A dialog system comprising: 
a speech receiving part that receives input of a speech of a human; 
a first speech determination part that determines a first speech which is a speech in response to the speech of the human; 
a first agent that presents the first speech; 
a reaction acquisition part that acquires a reaction of the human to the first speech; 
a second speech determination part that determines, in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human, a second speech which is a speech different from the first speech; and 
a second agent that is different from the first agent and presents the second speech, 
wherein the second speech is (A) a speech which expresses that the first speech has caused a failed speech or suggests a possibility that the first speech might have caused a failed speech or (B) a speech which is accompanied by a topic changing word and relates to the speech of the human instead of the first speech; and
the case is (i) a case that a change in the human's facial expression is a change indicating that the first speech is not a speech in response to the speech of the human or (ii) a case that the reaction of the human is a sighing operation or a gesture of shaking one's head. 
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning. 

Regarding claim 9 Yamada, Sasaki, and Hennelly teach A dialog apparatus comprising: 
a first speech determination part that determines a first speech which is a speech in response to an inputted a speech of a human and is a speech presented by a first agent; and  4Docket No. 515501US Preliminary Amendment 
a second speech determination part that determines, in a case that a reaction of the human to the first speech is a reaction indicating that the first speech is not a speech in response to the speech of the human, a second speech which is a speech different from the first speech and is a speech presented by a second agent different from the first agent, 
wherein the second speech is (A) a speech which expresses that the first speech has caused a failed speech or suggests a possibility that the first speech might have caused a failed speech or (B) a speech which is accompanied by a topic changing word and relates to the speech of the human instead of the first speech; and
the case is (i) a case that a change in the human's facial expression is a change indicating that the first speech is not a speech in response to the speech of the human or (ii) a case that the reaction of the human is a sighing operation or a gesture of shaking one's head.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning. 


Regarding claim 10 Yamada, Sasaki, and Hennelly teach A non-transitory computer-readable recording medium that records a program for causing a computer to function as the dialog system according to claim 8 or 18.  
Recites limitations similar to claim 8/18 and is rejected for similar rationale and reasoning. 

Regarding claim 11 Yamada, Sasaki, and Hennelly teach A non-transitory computer-readable recording medium that records a program for causing a computer to function as the dialog apparatus according to claim 9 or 19.  
Recites limitations similar to claim 9/19 and is rejected for similar rationale and reasoning. 


Regarding claim 12 Yamada teaches The dialog method according to claim 2, wherein in the second speech determination step, a speech with a topic different from the topic of the first speech is determined as a second speech (80-81: agent appropriate to respond to the process; 102-103: new agent appears; 0106: changing topic and agent; 181-184).  


Regarding claim 14 Yamada teaches A dialog method performed by a dialog system, the dialog method comprising: 
a speech receiving step in which the dialog system receives input of a speech of a human (80); 
a first speech determination step in which the dialog system determines a first speech which is a speech in response to the speech of the human (7); 
a first speech presentation step in which the first speech is presented by the dialog system (7; 81; 108; 109); 
a reaction acquisition step in which the dialog system acquires a reaction of the human to the first speech (103);  6Docket No. 515501US Preliminary Amendment 
an action determining step in which the dialog system determines, [in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human], action contents which are contents of actions of expressing that the first speech is not a speech in response to the speech of the human (0110: response of the expert agent is not complete or fails; unidentified utterance); and 
an action step in which the dialog system performs an action with the action contents (110), 
30; 182), 
the action contents indicates contents of a second non-language communication which is a non-language communication expressing that the first speech is not a speech in response to the speech of the human (Yamada 81: agent may respond to the user through a gesture);

but does not specifically teach
when the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human; and
the action with the action contents is an action where the second agent performs the second non-language communication.

Sasaki teaches
a reaction acquisition step in which the dialog system acquires a reaction of the human to the first speech (col 22 l. 1-25);  6Docket No. 515501US Preliminary Amendment 
an action determining step in which the dialog system determines, in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human, action contents which are contents of actions of expressing that the first speech is not a speech in response to the speech of the human (col 22 l. 1-25); and 
col 22 l. 1-25);
the action contents indicates contents [of a second non-language communication which is a non-language communication] expressing that the first speech is not a speech in response to the speech of the human (col 22 l. 1-25).

Yamada teaches multiple agents providing user responses, and determining when a response fails.  Yamada also teaches where the agent may respond to the user through a gesture.
Sasaki teaches a user responding to an agent with negating words and the agent providing responses expressing that the first speech is not a proper response to the user speech.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Sasaki for an improved system and user computer dialog, allowing a user to state when agent responses are incorrect to attempt to reach proper recognition and understanding in a faster manner.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further allow an (a second) agent to use a gesture as discussed in Yamada to express that the first speech is not proper presenting a reasonable expectation of success in still allowing the multiple agents to communicate with users through multiple means,
Allowing for: the action with the action contents is an action where the second agent performs the second non-language communication to be taught.

Hennelly teaches
the case is (i) a case that a change in the human's facial expression is a change indicating that the first speech is not a speech in response to the speech of the human or (ii) a case that the reaction of the human is a sighing operation or a gesture of shaking one's head
Rejected for similar rationale and reasoning as claim 1



Regarding claim 16 Yamada, Sasaki, and Hennelly teach A dialog system comprising: 
a speech receiving part that receives input of a speech of a human; 
a first speech determination part that determines a first speech which is a speech in response to the speech of the human; 
a first speech presentation part in which the dialog system presents the first speech; 
a reaction acquisition part that acquires a reaction of the human to the first speech; 
an action determining part that determines, in a case that the reaction of the human is a reaction indicating that the first speech is not a speech in response to the speech of the human, action contents which are contents of actions of expressing that the first speech is not a speech in response to the speech of the human; and 

wherein the dialog system comprising a first agent and a second agent different from the first agent, in the first speech presentation part, the first agent presents the first speech, 8Docket No. 515501US Preliminary Amendment 
the action contents indicates contents of a second non-language communication which is a non-language communication expressing that the first speech is not a speech in response to the speech of the human,
the action with the action contents is an action where the second agent performs the second non-language communication; and
the case is (i) a case that a change in the human's facial expression is a change indicating that the first speech is not a speech in response to the speech of the human or (ii) a case that the reaction of the human is a sighing operation or a gesture of shaking one's head.
Claim 16 recites limitations similar to claim 14 and is rejected for similar rationale and reasoning.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657